ACCEPTED
                                                                                          03-15-00339-CV
                                                                                                13859970
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/17/2016 4:12:21 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             NO. 03-15-00339-CV

                                                                    FILED IN
                       IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                   THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                                  11/17/2016 4:12:21 PM
                            AUSTIN, TEXAS
                                                                 JEFFREY D. KYLE
                                                                      Clerk

                                BEN MELTON,

                                                              APPELLANT,

                                       v.

 CU MEMEBERS MORTGAGE, A DIVISION OF COLONIAL SAVINGS,
       F.A., FIRST WESTERN TITLE CO., AND BOB MIMS,

                                                              APPELLEES.


                 Appeal from the 340th Judicial District Court
                          Tom Green County, Texas
                       Trial Court Case No. C130102
                       Hon. Jay Weatherby, presiding

                    APPELLEES’ MOTION TO REMAND


TO THE HONORABLE COURT OF APPEALS:

      COME NOW Appellees CU Members Mortgage, a division of Colonial

Savings, F.A. (“Colonial”) and First Western Title Co. (“First Western”) or

collectively (“Appellees”), and file this Motion to Remand and shows:

      Appellant Ben Melton asserted in the trial court several claims that the

subject home equity loan was invalid due to alleged violations of the Texas



MOTION TO REMAND                                                                PAGE 1
constitution in the origination of the subject home equity loan. CR 219-20. The

basis for the trial court’s summary judgment ruling rejecting these claims was that

they were barred by the applicable statute of limitations. CR 54, 264-65.

      Since the trial court entered the subject summary-judgment order, the Texas

Supreme Court in Wood v. HSBC Bank USA, N.A., No. 14-0714, 2016 Tex. LEXIS

383, 2016 WL 2993923, at *3 (Tex. May 20, 2016), held that there is no statute of

limitations that might preclude a home-equity borrower from contending that the

subject home equity loan is unenforceable due to an alleged violation of the Texas

constitution in its origination.

      As the trial court did not have the benefit of the Wood opinion when

considering Appellees’ motion for summary judgment, Appellees recognize that

this cause should be remanded to the trial court for that purpose. Appellees further

recognize that the costs on appeal are to be taxed against them.

      WHEREFORE, Appellees request that the Final Judgment from the Trial

Court be reversed and this cause remanded to the Trial Court for further

proceedings as indicated above; that the costs on appeal be charged against

Appellees; and for such other relief to which the Appellees may be entitled.




MOTION TO REMAND                                                               PAGE 2
                                              Respectfully submitted,
                                         By: /s/ Mark D. Cronenwett
                                             MARK D. CRONENWETT
                                             Texas Bar No. 00787303
                                             mcronenwett@mwzmlaw.com

                                          Mackie Wolf Zientz & Mann, PC
                                          14160 N. Dallas Parkway, Suite 900
                                          Dallas, Texas 75254
                                          (214) 635-2650
                                          (214) 635-2686 (Fax)

                                          Attorneys for Appellees CU Members
                                          Mortgage, a Division of Colonial
                                          Savings, F.A. and First Western Title
                                          Co.



                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with Gregory Sherwood, Counsel for
Appellant Ben Melton, regarding this Motion and Appellant is opposed to the
granting of the relief requested herein for the reason that Appellant disagrees with
Appellees’ intent to ask the trial court to retain the moneys deposited as
supersedeas in this matter following remand.

                                          /s/ Mark D. Cronenwett___________
                                          MARK D. CRONENWETT




MOTION TO REMAND                                                              PAGE 3
                        CERTIFICATE OF SERVICE

      I hereby certify that on the 17th day of November, 2016, a true and correct
copy of the foregoing was served via the state electronic filing service to the
counsel of record listed below:

      Gregory Sherwood
      P O Box 200613
      Austin, Texas 78720-0613
      gsherwood@mail.com
      Attorney for Appellant
                                         /s/ Mark D. Cronenwett___________
                                         MARK D. CRONENWETT




MOTION TO REMAND                                                           PAGE 4